W. SHARP, Judge.
Denise Duna appeals from a final order which transfers custody of the parties’ daughter, Brittney, from herself to her former husband, Randy Duna. No transcript appears in the record. However, pursuant to Florida Rule of Appellate Procedure 9.200(b)(4), the court approved and settled a Statement of the Evidence and Proceedings to stand in lieu of the record. In addition, the trial judge made extensive findings of fact.
Based on the Statement of Evidence, we think the former husband sustained his burden of showing a substantial change of circumstances and that the best interest of the child will be served by making Randy her primary residential custodian.
On appeal, Denise challenges various findings of the trial court. However, we cannot resolve conflicting factual issues contrary to the findings of the trial judge, nor can we conclude his determinations were not supported by the evidence without a transcript. Pape v. Pape, 444 So.2d 1058 (Fla. 1st DCA 1984). In this case, the substitute for the record approved by the court below does in fact support the trial judge’s fact findings and his ultimate decision in this case. Thus, there is no ground upon which we can conclude the trial judge abused his discretion.1
Accordingly, this case is AFFIRMED.
GRIFFIN, C.J., and HARRIS, J., concur.

. McIntyre v. McIntyre, 452 So.2d 14 (Fla. 1st DCA 1984).